Citation Nr: 1035679	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a skin disorder of the 
bilateral legs, claimed as itching of legs.


REPRESENTATION

Appellant represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1987 until January 
1997 and January 1998 until September 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in 
Clemons, the Board has recharacterized the issue of service 
connection for PTSD to the broader issue of entitlement of 
service connection for a psychiatric disability, as is reflected 
on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder, claimed 
as PTSD or depression, due to service.  In his February 2008 
statement, he claimed that while in Germany he had been put on 
anti-depressants and that he has symptoms of PTSD, including 
depression, nightmares, suspiciousness, self-isolation and 
problems with memory and cognition.  

He also claims to have developed bilateral hearing loss due to 
in-service noise exposure, including from diesel engines, rifles, 
artillery, explosions and other noises.  He further claims to 
have a skin disorder of the bilateral legs, which he originally 
claimed as itchiness of the legs, due to service.

The Board notes that the RO requested that the Veteran provide 
information regarding his claimed stressor, which the Veteran 
never provided, as noted in a May 2008 memorandum.  In the July 
2008 Notice of Disagreement, the Veteran's representative argued 
that the Veteran has PTSD, depression, or another psychiatric 
disorder in service or within one year of his separation from 
service.

Service treatment records generally include complaints of, or 
treatment for, depression.  An October 2005 record noted that the 
Veteran had been prescribed medication for his depression.  
Subsequent service treatment records alternated between providing 
the Veteran treatment for depression and finding no psychiatric 
symptoms.  For example, a December 2, 2005 record noted that the 
Veteran had been given a Bech depression inventory scale for 
follow up on his next visit, but the examiner also found no 
psychiatric symptoms.  The AutoCite on the Veteran's service 
treatment records would sometimes note depression as one of his 
problems, but would also find no depression, as indicated by a 
January 11, 2006 record.  A March 31, 2006 record noted that the 
Veteran had a current diagnosis of major depressive disorder 
single episode.  In a January 23, 2007 record, the examiner found 
the Veteran to have no depression.  However, the AutoCite on 
subsequent service treatment records continued to list depression 
among the Veteran's problems.

Before his discharge, the Veteran was provided a general VA 
examination in June 2006.  The examiner found the Veteran to be 
alert and oriented, times three.  The examiner found his behavior 
to be normal, affect appropriate, comprehension normal, memory 
intact, and to have no signs of tension.  A June 2007 VA general 
examiner made identical findings.

The Veteran contends that he has symptoms of PTSD, including 
depression, nightmares, suspiciousness, self-isolation and 
problems with memory and cognition.  The Veteran can testify as 
to the observable, though he is not competent, as a layperson to 
render a diagnosis or to render an opinion as to medical 
causation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1977; 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is currently no medical evidence clearly addressing whether 
the Veteran currently has a psychiatric disorder or has continued 
to have a psychiatric disorder since service.  This case presents 
certain medical questions which cannot be answered by the Board.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  These questions must be addressed by 
an appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim).

The record also indicates that the RO requested the Veteran 
personnel file, but that it was informed that a separate request 
should be made for those service records from after 1997.  The 
record does not indicate that such a request has been made.  
Those records should be associated with the claims file.  VA must 
assist a claimant in obtaining evidence necessary to substantiate 
a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In regards to the Veteran's claim for service connection for 
bilateral hearing loss, the Veteran's service treatment records 
do indicate, by way of AutoCite, that the Veteran's problems 
included hearing loss, as indicated in a December 2006 record.  
However, an April 25, 2006 service audio record reported normal 
findings.  An April 2006 audiograph, however, was in a graph 
format and has not been converted to an appropriate numerical 
form. Thus, it is not clear from the report whether the Veteran 
has hearing loss as defined by 38 C.F.R. § 3.385.  Accordingly, 
this evidence requires translation by a certified specialist.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Holding that 
where audiogram in support of claim was submitted by claimant but 
without interpretation as to relevant regulatory provisions, 
Board must obtain such medical interpretation.).

The service treatment records also generally indicate that the 
Veteran's hearing has worsened over the course of his service.  A 
VA examination should be provided to determine whether the 
Veteran currently has bilateral hearing loss, and if so, the 
nature, extent, onset, and etiology of the claimed disorder.  
Assistance by VA includes obtaining a medical opinion when such 
an opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

In regards to the Veteran's claim for "a condition manifested by 
itching in the legs," as reported in a February 2008 statement, 
the Board notes that the Veteran is already service connected for 
seborrheic dermatitis of the face.  The service treatment records 
from the Veteran's first period of service indicate numerous 
complaints of, or treatment for, skin disorders.  The service 
treatment records from his second period of service also indicate 
some complaints of, or treatment for, skin disorders in service.  
A July 13, 2006 record noted diagnoses of dermatophytosis and 
tinea corporis, including on the left leg, and eczema of the 
abdomen.  

The July 2006 VA examination report (for an examination conducted 
in June 2006 when the Veteran was still in service) noted that 
the Veteran has had psoriasis of the face, back, shoulders and 
bilateral legs, as well as tinea pedis of the bilateral feet.  
The examiner noted that due to his skin condition, the Veteran 
had itching and shedding, which the Veteran reported to occur 
constantly.  No opinion was The May 2007 VA examination noted 
that the Veteran had dermatitis of the face and upper 
extremities, which caused itching, shedding and crusting.  

The record is conflicting as to whether the Veteran has a current 
skin disorder, and if so whether it was caused or aggravated by 
service.  A VA examination should be provided to determine 
whether the Veteran currently has a skin disorder of the 
bilateral legs, and if so, the nature, extent, onset, and 
etiology of the claimed disorder.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c) (4).

Accordingly, the case is REMANDED for the following actions:

1.   The RO should request the Veteran's 
personnel file, from after 1997, from the 
appropriate authority.  If those records 
are unavailable, that information should 
be reported to the Veteran and documented 
within the claims file.  

2.  After any unassociated medical records 
have been associated with the claims file, 
the RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine whether the Veteran currently 
has a psychiatric disorder, specifically 
including PTSD and/or depression, and if 
so, the nature, extent, onset, and 
etiology of any psychiatric disorder found 
to be present.  

The claims folder should be made available 
to and be reviewed by the examiner. All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any psychiatric disorder 
found to be present had its onset in, was 
aggravated by, or is otherwise related to 
service.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service treatment records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  The RO should have the April 2006 
audiograph converted from a graph format 
to an appropriate numerical form and have 
that information associated with the 
claims file.

4.  After any unassociated medical records 
have been associated with the claims file, 
including the converted April 2006 
audiograph, the RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine whether the 
Veteran currently has bilateral hearing 
loss, and if so, the nature, extent, 
onset, and etiology of any hearing 
disorder found to be present.  

The claims folder should be made available 
to and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any hearing disorder 
found to be present had its onset in, was 
aggravated by, or is otherwise related to 
service.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service treatment records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

5.  After any unassociated medical records 
have been associated with the claims file, 
the RO should arrange for the Veteran to 
undergo an appropriate VA examination to 
determine whether the Veteran currently 
has a chronic skin disorder of the 
bilateral legs, and if so, the nature, 
extent, onset, and etiology of any skin 
disorder of the bilateral legs found to be 
present.  

The claims folder should be made available 
to and be reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any skin disorder of the 
bilateral legs found to be present had its 
onset in, was aggravated by, or is 
otherwise related to service.  

In discussing his/her opinions, the 
examiner should acknowledge the Veteran's 
lay statements of record relating to the 
onset of the Veteran's disorder, as well 
as the medical evidence of record, 
including service treatment records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
 
